Citation Nr: 1719515	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-18 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to November 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the RO in St. Petersburg, Florida. 

The Veteran testified at a Board hearing in July 2016; a transcript of that hearing is associated with the claims file.  In September 2016, the Board remanded the appeal for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD is not shown at any time during the appeal period to have been manifested by symptoms productive of impairment greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity are not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for the Veteran's PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, the Veteran's PTSD has not significantly changed and a uniform evaluation is warranted for the period of the appeal.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant appeal arises from the Veteran's November 10, 2010 claim for increase, the period for consideration is from November 10, 2009 to the present. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Psychiatric disabilities such as PTSD are evaluated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's claim was originally certified to the Board in November 2013 (prior to August 4, 2014), the DSM-5 is not applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, the Veteran's claim for increase of his service-connected PTSD rating was received by VA on November 10, 2010.  

Pertinent evidence in the file includes VA and VetCenter treatment records and VA examination reports dated in December 2010 and October 2016 (with November 2016 addendum).  Review of these records shows that the Veteran has been prescribed medication to aid with sleep throughout the appeal period and he was prescribed medication for depression in 2013, which has since been discontinued.  After review of the records, the Board finds that the evidence does not support an increased rating higher than 30 percent at any time during the appeal period.  The Board has considered the extent, severity, depth, and persistence of the symptomatology of the Veteran's PTSD, and concludes that it most closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

VetCenter records note that the Veteran was seen for an assessment on October 28, 2010 (these records show his first VetCenter contact was in June 2001 and he resumed treatment in October 2010), when he presented with symptoms manifested by intrusive thoughts, increased anxiety, active avoidance, loss of interest, restricting emotions, difficulty concentrating, hypervigilance and irritability which had had an impact on his ability to function in some social environments and had intensified following his recent retirement and loss of a close (military) friend.  The October 2010 intake assessment notes no suicidal thoughts, plan or prior attempt.  He reported no recent losses, feelings of hopelessness or despair or homicidal thoughts or plans.  Mental status evaluation showed normal memory, appropriate affect and no evidence of thought disorder; however, it was noted that the Veteran had sleep disturbance and low energy.  He reported abusing alcohol in the past but did not feel that he had a problem at the time of evaluation.  These records show the Veteran reported feeling depressed and angry when thinking about his friend who died and increased stress due to politics in an organization to which he belonged.  In December 2010, the Veteran reported being stable enough to change appointments to an as needed basis.  

A December 2010 VA PTSD examination report shows that the Veteran had resumed individual therapy at the VetCenter, which was helping.  His symptoms were reported as "daily to weekly in frequency, of mild to moderate severity lasting intermittently during the day."  He also reported that his psychiatric condition had not "changed that much" but, the previous year, he had lost his "close personal friend" who "was the only person [he] ever felt comfortable with."  The Veteran reported that he no longer had anyone to vent his feelings about Vietnam to and no one he trusted to that extent.  He reported feeling estranged from others, being uncomfortable with groups of people and in crowds, awakening sweaty and frightened from disturbing dreams and having difficulty falling back to sleep.  He reported that he had been married to his wife for 41 years, had an adult son and had a good relationship with his family.  The Veteran also reported being a Shriner; however, he did not enjoy being around the other members and preferred to work on a project alone.  No problematic effects of alcohol were noted - he reported drinking alcohol about once per week and "sometimes" to excess.  The diagnosis was chronic, moderate, PTSD with some symptoms of depression (but mood disturbance often accompanies PTSD and a separate diagnosis of depression was not warranted).  The GAF score was identified as 60.  The examiner noted that the Veteran retired in 2004 and there was no significant change in symptomology, treatment, diagnosis or functioning in social or occupational areas since the last VA examination.  

In his August 2011 notice of disagreement, the Veteran claimed that the conclusions of the VA examiner did not "reflect the reality of his life."  Specifically, although the examiner noted no post-service stressor experience, the Veteran suggested that the loss of his close friend, "the only person [he] could really trust and relate to," was such a stressor experience.  The Veteran also stated that he leads a very isolated existence in order to avoid confrontations because, when he is at home, he feels in control of his environment.  However, staying home does not prevent him from waking in a state of panic from nightmares, checking and rechecking his windows and doors and being unable to go back to sleep.  Regarding his marriage, the Veteran stated that the only reason it is successful is because his wife does not pressure him and walks away. 

VA treatment records show mental health treatment initiated in June 2013 for "mild depressed mood without suicidality or homicidality."  The examiner noted "relapse of depressed mood following the two year anniversary date of the passing of [the Veterans'] close friend and former firefighter/coworker who was also a veteran."  The Veteran described himself as a loner and reported that, besides his wife, the deceased was his only friend.  He reported his PTSD symptoms (weekly intrusive thoughts with flashback dreams of traumatic military experiences) and stated that they "do not interfere with his day to day functioning."  It is noted that the Veteran "works full time for Shriner's as [an] office manager."   The GAF score ranged from 61 to 70 and the Veteran was prescribed medication for depression and sleep.  

VA treatment records include a May 2016 positive depression screed and a note by the Veteran's primary care provider that, upon inquiry regarding the Veteran's feelings of hopelessness, suicidal thoughts/plan/prior attempts; there was no mental health condition requiring further intervention.  

During his July 2016 Board hearing, the Veteran testified that he was currently in receipt of treatment for PTSD.  He recalled treatment at the VetCenter in 2010 or 2011 which was not helpful.  He also stated that he did not want medication for his psychiatric symptoms because he had observed the results of such drugs on his brother-in-law and feared that the drugs would "alter" his personality.  The Veteran testified that he chose to "deal with" his PTSD symptoms because of the negative way in which Vietnam veterans were treated and he did not "fit in" with group therapy.  He testified that he retired in 2004 because he "had the years."  The Veteran's wife recalled problems in connection with his alcoholism and having left him "for a couple of months" during the early part of their marriage (he reported that he does not drink alcohol anymore).  She also reported that they watch separate programs on television or she otherwise occupies herself but they stay in the same room because the Veteran does not like to be alone.  The Veteran's wife further testified that they do not go out or socialize because the Veteran prefers to stay home and away from crowds (aside from his wife and occasionally his son, the Veteran did not socialize with anyone else.)  The Veteran reported that social isolation is his most significant PTSD symptom because it also prevents his wife from socializing and requires his family to make excuses for his absence.  Finally, the Veteran reported contemplating suicide but moving away from such thoughts because of the shame that it would bring to his family.  

An August 2016 statement from the Veteran's sister-in-law notes that he sometimes made her feel like she had to "walk on egg shells" and she has observed how "anti-social" he is to her friends.  

An October 2016 VA PTSD examination report notes that the Veteran believed his cancer was caused by Agent Orange, which increased his anger and added to his PTSD symptoms.  The examiner noted that the Veteran remained married to his wife of 47 years.  She is his best friend, he has no other friends who call on him and his son visits occasionally.  The examiner also noted the Veteran's declining health, including the requirement of chemotherapy and having to decide about a feeding tube.  The Veteran reported that he has always kept his military service to himself due to the stigma of the Vietnam Veteran, which angers him.  He had 2 friends who have passed away and he finds it difficult to open up to a stranger.  He also reported that he is unable to tolerate crowds and avoids them; however, this makes him feel bad because his wife sometimes wants to go somewhere and he does not.  The Veteran's level of occupational and social impairment was best summarized as "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  

In a November 2016 addendum opinion, the examiner stated that "the Veteran's PTSD in and of itself does not cause functional limitations."  The examiner noted that the Veteran retired in 2003, after working 30 years as a firefighter.  

Upon consideration of the foregoing, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent.  The Board finds highly probative and persuasive the opinions of the December 2010 and October 2016 (with November 2016 addendum) VA examiners who found that symptoms of the Veteran's PTSD had not produced occupational and social impairment with reduced reliability and productivity or more severe symptoms, so as to meet the criteria for the next higher, 50 percent, rating, or an even higher rating.  The findings of these examination reports are supported by the VA and VetCenter treatment records which do not show ongoing treatment for mental health symptoms.  Rather, these records note a temporary resumption of treatment due increased depression on the anniversary of the death of the Veteran's only close friend.  The VA and VetCenter treatment records and VA examination reports do not show findings of, for example, flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands or impaired judgment, abstract thinking or memory.  Notably, although there was suggestion of suicidal ideation during the Veteran's Board hearing, the contemporaneous VA and VetCenter treatment records note increased depression but no suicidal or homicidal ideation.  Consequently, a schedular rating in excess of 30 percent is not warranted.  

The Board has considered the statements of the Veteran, his wife and sister-in-law as to the extent of his PTSD.  They are certainly competent to report that the Veteran's symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While the Veteran and his family members are competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In sum, the Board finds that a rating in excess of 30 percent for PTSD on a schedular basis is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.  38 U.S.C.A. § 5107.

Extraschedular

As to whether referral for an extraschedular rating is warranted, the Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for these disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).

Finally, it is noted that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Veteran does not allege that he stopped working or is unable to work due to his PTSD.  Review of the record shows that he retired in 2004, based on his 27 years as a firefighter.  See, e.g., July 2016 Board hearing transcript.  Further, the November 2016 addendum opinion notes that "the Veteran's PTSD in and of itself does not cause functional limitations."  As the evidence of record does not suggest that the Veteran's PTSD caused him to be unemployable, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


